PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/701,786
Filing Date: 27 Mar 2013
Appellant(s): McBratney et al.



__________________
Holby M. Abern 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Overview of the Invention and Prior Art
In order to clarify matters, the examiner will first review the appellant’s invention and the Miklos and Gibbs references.

Appellant’s disclosed and recited invention, in plain language, refers to a method for determining the soil carbon content in a unit of land by performing the following steps (see claim 39):
Using information about the unit of land (e.g., land use, gamma radiometrics, elevation/terrain attributes (DEM), etc.) in a model (e.g. a stepwise regression model) to estimate an initial spatial distribution (e.g., a baseline carbon map) of carbon content in the unit of land (see specification at [0074]).
Stratifying (dividing) the unit of land into different strata (portions of the unit of land) based on the initial spatial distribution of carbon content.
Randomly selecting locations within each strata for obtaining samples.
Analyzing these samples using a CNS analyzer or a near infrared (NIR) spectrometer to determine the carbon content in each sample.
Estimating the total carbon content in the entire unit of land (e.g., updating the initial carbon map) based on the carbon content of the samples.

Extending this method, the amount of sequestered carbon in the unit of land is also determined by repeating some of the steps to determine a second total carbon content at a second time (see claims 56 and 58).

The Miklos reference discloses, in plain language, a method (Fig. 3) to map the distribution of soil carbon in a unit of land (see Fig. 1) by performing the following steps:
Performing a soil survey to obtain maps of ancillary variables (e.g., gamma radiometrics, elevation data (DEM), etc.) in the unit of land (see Figs. 3-4), these variables having an influence on soil carbon sequestration (see p. 252, section “Results and discussion”, col. 1).
Stratifying the unit of land into different strata (e.g., 20 sampling strata, see Fig. 5) based on these maps.
Randomly selecting locations within each strata (e.g., 3 soil sampling within each stratum, see Fig. 5) for obtaining samples.
Analyzing these samples using mid-infrared (MIR) spectroscopy to determine soil carbon content in each sample.
Estimating soil carbon maps (of organic and inorganic carbon, which make total carbon) in the entire unit of land based on the carbon content of the samples (see Figs. 7 and 8), 

The Gibbs reference discloses, in plain language, a method for estimating carbon stocks in a forest (unit of land), with carbon pools in forests being mainly located in living biomass of trees, understory vegetation, dead mass of litter, woody debris and soil organic matter. Although Gibbs is mainly focused on estimating the aboveground forest biomass carbon, Gibbs recognizes that soil carbon stock estimation is critical in some regions (p. 2, col. 1, last par.). Moreover, Gibbs describes that forest carbon stocks vary within each biome according to elevation, soil type and land-use (see p. 4, col. 1, par. 2), with this information being important to understand the spatial distribution of carbon stocks (p. 6, col. 2, lines 2-5). In addition, Gibbs discusses other authors’ works in which models have been developed to produce maps of forest carbon stocks based on information such as land-use, soils, topography, and climate (see p. 8, col. 1, par. 1). Furthermore, Gibbs discusses that assessment of how carbon stocks vary across a unit of land is important for designing a stratified sampling scheme (see p. 6, col. 1, line 14 – col. 2, line 2). 

The details of how the Miklos and Gibbs references (along with other references) were combined to address the claims were presented in the Office action of 8/7/2020 and will be discussed further in the response to the appellant’s specific arguments below.

Response to Specific Arguments
In the following response, appellant’s arguments are shown in bold face.

Appellant argues (p. 19) that Miklos does not employ any random selection of any locations to reduce sampling variance and fraudulent manipulation … Miklos fails to teach any reduction in any sampling variance or fraudulent manipulation of soil carbon quantification results by randomly selecting one or more locations from each of one or more of a plurality of strata.
To clarify this argument, Miklos clearly does disclose that “stratified random sampling (SRS) was performed to determine 3 replicate soil sampling sites within each stratum” (see p. 249, col. 2, section “Stratification and soil sampling”).  The appellant’s argument therefore appears to be that Miklos does not explicitly state that this random sampling accomplishes the goal of “reducing sampling variance and fraudulent manipulation of soil carbon quantification results” as claimed.  The examiner maintains that this is an automatic and implicit result of the random sampling.
The examiner submits that according to appellant’s own disclosure, proper randomization of samples is required to avoid variance of samples to be manipulated (see specification at [00105]), and that fraudulent manipulation is avoided by selecting sampling points with randomness (see specification at [00123] regarding “system gaming”). Therefore, according to the specification, when random sampling is performed, sampling variance and fraudulent manipulation are implicitly and automatically addressed (i.e., avoided or reduced).
Moreover, the examiner submits that Miklos performs a stratified random sampling during the analysis in order to replicate soil sampling sites within each stratum (see p. 249, col. 2, section “Stratification and soil sampling”), which one of ordinary skill in the art will recognize as reducing sampling variance within each stratum, as well as reducing fraudulent manipulation of results since the samples are taken within each stratum randomly. Regarding this, the examiner also submits that as indicated in the MPEP: “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)” (see MPEP 2144.01).  Therefore, the examiner believes it is proper to conclude that Miklos’ disclosure of stratified random sampling meets the present claim language.
Consequently, under the broadest reasonable interpretation, in light of the appellant’s own specification, and based on the Miklos disclosure, the examiner submits that by performing random sampling, which is described in Miklos, sampling variance and fraudulent manipulation are accordingly reduced, so the claim limitation is met by the prior art.

Appellant also argues (p. 19-21) that while Gibbs includes assessing how forest carbon stocks vary across a country before designing a stratified sampling scheme and then using that information to define broad forest categories with similar forest carbon stocks, Gibbs pertains to “estimating aboveground forest biomass carbon”.  That is, Gibbs does not pertain to any quantification of any soil carbon in a unit of land.  To that end, Gibbs specifically states on page 2 that “[s]oil carbon stock estimation is not discussed here”.  As such, since Gibbs expressly disclaims any discussion of soil carbon in a unit of land, Gibbs cannot teach quantifying soil carbon in a unit of land by obtaining an estimated spatial distribution of carbon content in the unit of land by via correlating information associated with the unit of land with soil carbon distribution, and inputting the correlated information into a carbon content prediction model to predict the estimated spatial distribution of carbon content.
Specifically, in this case, it appears that the Office has cited to different occurrences of the term “soil” in Gibbs as support for Gibbs’ disclosure of how to quantify soil carbon (which, as indicated above, is expressly not discussed by Gibbs).
…
As such, while Gibbs expressly does not pertain to nor discuss any soil carbon stock estimation and while Gibbs includes that soil type is one of multiple factors in both: (i) understanding the spatial distribution of carbon stored in aboveground living forest biomass and (ii) using rule-based models to spatially extrapolate forest inventory data and produce maps of carbon stored in aboveground living forest biomass, neither the Office’s cited portions of Gibbs (nor any other portion of Gibbs) teach or suggest any of the elements which the Office acknowledges Miklos specifically lacks.

First, the examiner does not agree that Gibbs “expressly disclaims any discussion of soil carbon in a unit of land” and more generally, does not agree that information evidenced by Gibbs’ disclosure is not relevant to the method of Miklos.  The quote provided by the appellant states, in full, “[s]oil carbon stock estimation is not discussed here, but is critical to consider for regions such as Southeast Asia’s peat-swamp forests where soils are a massive source of carbon emissions following deforestation (Page et al 2002).” (Gibbs, p. 2, left column, last paragraph).  This statement cannot be taken to mean that soil carbon analysis is a non-analogous art, or that all the teachings found in Gibbs are irrelevant to the methods of Miklos.  The examiner submits that, although Gibbs is mainly focused on estimating the aboveground forest biomass carbon, the reference is relevant art since it discusses in detail the estimation of forest carbon stocks in a unit of land, and in so doing it provides teachings that are relevant more generally to the methods of estimating other kinds of carbon stocks, including soil carbon estimation as disclosed by Miklos. 
Second, the examiner notes that the appellant then reviews (p. 20-21) the passages in Gibbs that mention soil carbon (on page 6 and page 8 of Gibbs).  The first paragraph on p. 20 takes Gibbs’ statement beginning “Information on soil types…” by itself, and states that it does not teach “any input of any information associated with a unit of land with soil carbon distribution into a carbon content prediction model to predict the estimated spatial distribution of carbon content.”  The third paragraph on p. 20 takes Gibbs’ statement beginning “Brown developed rule-based models based on climate, soil …” by itself, and makes the same statement.  The second paragraph on p. 20 takes Gibbs’ statement that “[i]t is important to assess how forest carbon stocks vary across a country before designing a stratified sampling scheme (Brown 2002). This information is used to define sampling strata or broad forest categories with similar forest carbon stocks” and states that this does not disclose “quantifying soil carbon in a unit of land via obtaining an estimated spatial distribution of carbon content in the unit of land” or “quantifying soil carbon content in a unit of land via independently auditing the obtained estimated spatial distribution of carbon content in the unit of land”.  While the appellant’s statements are technically accurate, at least because Gibbs is specifically referring to forest carbon as opposed to soil carbon, the examiner respectfully submits that one of ordinary skill in the art would find that these statements of Gibbs, taken together, are teachings which provide strong evidence for the obviousness of the claim limitations for which they were relied upon in the obviousness-type rejection.  In order to show this, the examiner will review how the Miklos and Gibbs references were relied upon in the prior art rejection of claim 39.
The examiner submits that the rejection was an obviousness-type rejection, which was formulated following the guidelines as described in the MPEP:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made (see MPEP 2142).
Based on this, the rejection was written as follows (presented in outline form here for clarity):
Miklos was relied upon for disclosing a method for determining the soil carbon content in a unit of land by performing the following steps:
Stratifying (dividing) the unit of land into different strata (portions of the unit of land).
Randomly selecting locations within each strata for obtaining samples.
Analyzing these samples to determine the carbon content in each sample.
Estimating the total carbon content in the entire unit of land based on the carbon content of the samples.

Gibbs was relied upon for teaching:
That the stratification (division) of the unit of land into different strata (portions of the unit of land) should be based, at least partly, on an initial spatial distribution of carbon content, since Gibbs discusses that an initial assessment of how carbon stocks vary across a unit of land is important to assess before designing a stratified sampling scheme (see p. 6, col. 1, line 14 – col. 2, line 2).  From this one of ordinary skill in the art would infer that it have been obvious to make such an initial assessment, that is, to obtain an initial estimated spatial distribution of carbon content as recited.

Gibbs was also relied upon for teaching:
That the initial estimated spatial distribution of carbon content should be obtained by correlating information associated with the unit of land with soil carbon distribution and inputting that into a carbon content prediction model.  As set forth in the rejection, Gibbs discloses other authors (Brown and colleagues) developing “rule-based models based on climate, soils, topographic, population and land-use information to spatially extrapolate forest inventory data archived by the FAO [United Nations Food and Agricultural Organization] and produce maps of forest carbon stocks” (see p. 8, col. 1, par. 1).  Applied to soil carbon as in Miklos, doing this would meet the recited limitations of correlating information associated with a unit of land with soil carbon distribution and inputting the information into a carbon content prediction model as recited.   Even without this specific disclosure regarding Brown’s “rule-based models”, Gibbs discloses that “Information on soil types, drainage class, elevation, topography and land-use history are likely universally important to understanding the spatial distribution of carbon stocks (see p. 6, col. 2, lines 2-5) in the context of explaining what information should be incorporated into “stratification matrix” when designing a stratified sampling scheme.  This amounts to collecting and correlating carbon distribution information with land information and inputting it into a carbon content prediction model (to show how the carbon stocks vary across the country), so carrying out this process would also render the claim limitations in question obvious, when applied to soil carbon content as in Miklos.

The Graham reference was relied upon for teaching:
Analyzing these samples using a CNS analyzer or a near infrared (NIR) spectrometer to determine the carbon content in each sample (see non-final rejection mailed on 08/07/2020, p. 14).

Regarding the question of whether the specific above-cited teachings of Gibbs are reasonably applied to the soil carbon method of Miklos, despite Gibbs being mainly focused on forest carbon, the examiner maintains that one of ordinary skill in the art would understand these specific teachings to be applicable to either forest or soil carbon.  First, while the Gibbs reference is focused on estimating forest carbon stocks (see title), Gibbs does repeatedly refer to soil carbon, and describes soil carbon stock estimation as “critical to consider” in some regions (see p. 2).  Thus, it is clear that these are strongly related and overlapping fields.  Second, both Miklos and Gibbs deal with the topic of stratification (division) of the unit of land when analyzing the land for the distribution of carbon and the total carbon content.  Miklos (see p. 249) refers to a preliminary “soil survey using a multi-sensor platform to obtain maps of ancillary variables for the whole area” followed by “stratification of the area based on the ancillary variables” before “soil sampling based on the strata”, but does not explicitly carry out the recited step of (a) obtaining an estimated spatial distribution of carbon content in the unit of land by: (i) correlating information associated with the unit of land with soil carbon distribution, and (ii) inputting the correlated information into a carbon content prediction model to predict the (initial) estimated spatial distribution of carbon content, before stratifying the land.  Gibbs discusses an analogous stratification step for estimating forest carbon stocks, and describes in detail how to perform an initial estimate of the spatial distribution of the carbon content before stratifying the land, describing it as important to assess how the carbon stocks vary across the country before designing a stratified sampling scheme.  Thus, since these appear to be analogous and parallel fields of endeavor, one of ordinary skill in the art would find it reasonable to consider this teaching of Gibbs when performing the method of Miklos.  Finally, there does not appear to be any significant qualitative difference between the analysis of forest carbon stocks and the analysis of soil carbon stocks which would make the step taught by Gibbs inappropriate or contra-indicated for estimating soil carbon.  Thus, it would appear that Miklos’ method would be improved by using Gibbs’ suggestion of basing the stratification on an initial estimate of the spatial distribution of soil carbon content, so that one of ordinary skill in the art would have found it obvious to modify the method of Miklos in light of Gibb’s suggestion, and would thus carry out the recited steps of claim 39 as discussed above (and in the rejection). 

Additionally, the examiner submits that the Office guidelines explain that “The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a)” (MPEP 2141, section III).
The examiner also notes that, as indicated above, the rejection was an obviousness-type rejection, and “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)” (see MPEP 2145, section IV).

Appellant also submits (p. 21) that while Gibbs includes that random sampling designs are used to estimate carbon stored in aboveground living forest biomass at a country level and that random sampling chooses plot locations by chance, such a disclosure is not a random selection of any locations to reduce sampling variance and fraudulent manipulation. As such, Gibbs’ mention of random sampling designs to estimate carbon stored in aboveground living forest biomass at a country level does not cure the above-described deficiencies of Miklos.
	The examiner notes that Miklos was relied upon to teach the limitations related to “reducing sampling variance and fraudulent manipulation of soil carbon quantification results by randomly selecting one or more locations from each of one or more of the plurality of strata”, and the appellant’s arguments related to Miklos on this question have been addressed above.

Appellant also submits (p. 21) that the combination of Miklos and Gibbs and Graham does not render obvious (without the benefit of improper hindsight reconstruction) the method of quantifying soil carbon in a unit of land of independent Claim 39 …
The examiner submits that, as indicated above, the references are relevant art since Miklos and Gibbs disclose methods for estimating the distribution of carbon content in a unit of land, and therefore one of ordinary skill in the art would have been motivated to evaluate the teachings from both references for estimating the distribution of carbon content in a unit of land, arriving at the recited steps as discussed in the rejection.
In addition, the examiner notes that as indicated in the MPEP: “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) … there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004)” (see MPEP 2145, section X.A.).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINA M CORDERO/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        
Conferees:

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857
                                                                                                                                                                                                        /SEUNGSOOK HAM/TQAS, TC 2800                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.